104 F.3d 354
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Christopher E. REESE, Shawn R. Thomas, Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
Nos. 96-2373(L), 96-2375.
United States Court of Appeals, Second Circuit.
Nov. 21, 1996.

Appearing for Appellants:  Christopher E. Reese pro se, Fort Dix, NJ, Shawn R. Thomas pro se, Minersville, Pa.
Appearing for Appellee:  Eric D. Bernstein, Ass't U.S. Att'y, EDNY, Brooklyn, NY
E.D.N.Y.
AFFIRMED.
Before KEARSE, WINTER and ALTIMARI, Circuit Judges.
SUMMARY ORDER
These causes came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and were submitted by petitioners pro se and by counsel for respondent.


1
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Raggi's Order dated January 18, 1996.  See also United States v. Thomas, 54 F.3d 73, 85 (2d Cir.1995) ("We have considered all of defendants' contentions on this appeal and, except to the extent indicated above, have found in them no basis for reversal.").


2
We have considered all of petitioners' contentions on the present appeals and have found them to be without merit.  The order of the district court is affirmed.